Citation Nr: 9907470	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 30 percent evaluation for PTSD.  By 
decision in February 1998, the RO awarded an increased 
evaluation of 50 percent for PTSD. 

The Board notes that the RO issued a rating decision denying 
an evaluation in excess of 30 percent under cover letter 
dated on March 5, 1997.  The veteran filed a notice of 
disagreement, which was received on April 23, 1997.  The RO 
issued a statement of the case on April 29, 1997, and a 
supplemental statement of the case on February 18, 1998.  
Along with the statement of the case, the RO sent the veteran 
a letter detailing what actions he needed to take to continue 
his appeal, including the filing of an VA Form 9, Appeal to 
the Board of Veterans' Appeals.  The veteran filed a 
statement in support of his claim for an increased evaluation 
for PTSD, which was received on March 16, 1998 and the 
statement was accepted as a substantive appeal without 
comment as to timeliness. ("The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case..." 38 U.S.C.A. § 7105 
(d)(3)(emphasis added).  See also 38 C.F.R. § 3.109 (b) 
(1998).  Moreover, the Board recognizes that the transcript 
of the veteran's testimony at the hearing in June 1997 would 
also appear to meet the requirement of 38 U.S.C.A. § 7105(a).  

In addition, the Board notes that in April 1993, the veteran 
indicated that he wished to reopen his claim for service 
connection for his kidney condition.  In June 1993, the RO 
indicated that further action on the claim would be delayed 
until new regulations with regard to disabilities claimed as 
secondary to Agent Orange exposure were in effect.  The 
record contains no further action by the RO on this claim.  
Therefore, the request to reopen the record for service 
connection for a kidney condition is referred to the RO for 
further action as necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD is manifested by nightmares, intrusive 
thoughts and memories, flashbacks, psychological and 
physiological reactivity to cues, frequent angry 
outbursts, irritability, poor sleep, hypervigilence, 
avoidance through emotional numbness, efforts to avoid 
trauma-related events, a sense of detachment, 
helplessness, isolation, depression, and guilt.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's DD Form 214 indicated that he served from May 
1968 to December 1969, including eight months of foreign 
service.  In recognition of his service, the veteran was 
awarded the Combat Infantryman Badge and a Purple Heart 
Medal, among other awards and commendations.  

In June 1985, the veteran filed a claim for service 
connection for PTSD.  He indicated that he suffered from 
flashbacks, dreams of battle scenes, and difficulty sleeping.  
He stated that he was short-tempered and violent and abused 
his wife.  He could not cope with noises or screaming, which 
made his family life difficult.  

In a statement received in October 1985, the veteran's spouse 
stated that the veteran had violent reactions to being 
startled and to loud noises.  She stated that life with the 
veteran was a "heavy burden" and very difficult on their 
two small children.  She indicated that the veteran had 
unexplained mood swings, and cried, yelled and shook for no 
apparent reason.  

Following a VA neuropsychiatric examination and a social 
service survey, the RO granted service connection for PTSD 
with an evaluation of 10 percent in November 1985.  In his 
notice of disagreement, received in March 1986, the veteran 
stated that he had extreme difficulty sleeping, difficulty 
with interpersonal relationships, and was entitled to an 
evaluation in excess of 10 percent.  

At a hearing before an RO hearing officer in May 1986, the 
veteran testified that he served with the 101st Airborne and 
was awarded a Purple Heart and Combat Infantryman 
Commendation, for performance of his duties on search and 
destroy missions.  Transcript, p. 1 (May 1986).  He indicated 
that he had nightmares, in which he could hear choppers to 
pick up the wounded, and firefights, about two or three times 
per week.  He stated that these nightmares caused him to get 
only two hours of sleep per night.  Transcript, p. 3 (May 
1986).  The veteran testified that his family life was very 
strained due to his reactions to daily life.  He indicated 
that he had not worked since October 1983 due to irritation 
with his supervisors.  Transcript, p. 4 (May 1986).  The 
veteran testified that he did not think that counseling 
helped, as the more he talked about his experiences, the 
worse he felt.  Transcript, p. 9 (May 1986).  He stated that 
he did not have a close relationship with his children and 
allowed his wife to handle most problems with them.  
Transcript, p. 10 (May 1986).  

By decision in April 1987, the Board denied the veteran's 
claim for an evaluation in excess of 10 percent for service-
connected PTSD.  

Following a VA examination in June 1987, the RO reduced the 
veteran's award for service-connected PTSD to a 
noncompensable evaluation.  The VA examiner noted that the 
veteran continued to have nightmares, intrusive thoughts, 
sleep disturbances, and marital difficulties.  However, the 
examiner noted that there was no evidence of depression, 
agitation, delusions, or hallucinations, and the veteran's 
memory and cognitive functioning were not impaired.  

In August 1987, the Social Security Administration terminated 
the veteran's disability benefits as his health had improved 
and he was able to work following a kidney transplant in 
August 1984.  

A VA psychiatric treatment record in May 1992 indicated that 
the veteran was upset that his disability evaluation for PTSD 
had been reduced.  The veteran indicated that he was wounded 
by mortar fire during combat in Vietnam and suffered shrapnel 
wounds to his left arm, legs, and head.  He was knocked 
unconscious and woke up in a hospital in Japan, where he 
remained for three-and-a-half to four months.  He indicated 
that due to his combat-related problems he was unable to work 
full-time.  The examiner indicated assessments of "very 
probable PTSD" and depression.  The results of a 
psychological assessment were clearly consistent with 
moderate to severe PTSD.  

By rating decision in February 1993, the RO granted a 30 
percent evaluation for service-connected PTSD.  

A VA examination was conducted in November 1994.  The 
veteran's most prominent symptoms were anger and chronic 
nightmares.  He indicated that he took medication for 
depressive symptoms and sleep difficulty.  The veteran 
indicated that screaming children, and seeing children get 
hurt aggravated his PTSD symptoms of nightmares, inability to 
control his temper and intrusive memories.  The veteran had 
not worked a steady job since 1983, after his first kidney 
transplant.  He indicated that he could not handle any job 
that involved supervision of his work because of his 
inability to work with people.  The veteran indicated that he 
usually stayed home alone and kept his interaction with his 
wife and son to a minimum.  He stated that his only outside 
activities were visiting his mother once a month and going to 
cock fights.  The veteran stated that he quit drinking more 
than a year earlier, which had caused an increase in his 
temper.  On mental status examination, the veteran's mood was 
depressed and his affect subdued.  He was cooperative and 
coherent, but possibly guarded in relating his story.  The 
examiner indicated that there was no evidence of psychotic 
thought content, and judgment and insight were adequate for 
activities of daily living.  The veteran reported suicidal 
ideations several times a month, but no intentions or plans 
at that time.  The examiner indicated diagnoses of PTSD, 
major depressive disorder, and alcohol dependence in 
remission.  The examiner noted a global assessment of 
functioning (GAF) rating of 40.  

The veteran was hospitalized for PTSD for a week from 
November to December 1994.  On the discharge summary, the 
physician indicated that the veteran reported that his whole 
life changed after serving in Vietnam.  He indicated that, 
when his baby cried, he would have flashbacks to Vietnam.  
The veteran indicated the following symptoms:  sadness, 
pessimism, sense of failure, dissatisfaction, guilt, self-
dislike, social withdrawal, indecisiveness, poor self image, 
work difficulty, fatigue, memory changes, suicidal thoughts, 
anxiety and depression.  Various assessments were performed, 
the results of which indicated that:  the veteran had 
experience post-traumatic stress as a result of trauma 
experienced in Vietnam; no significant cognitive problems 
would inhibit the veteran's ability to benefit from the 
proposed treatment program; and interpsychic and 
interpersonal issues and styles warranted the need for 
rehabilitation.  On a separate discharge report, the 
physician indicated that the veteran was totally and 
permanently disable due to a combination of PTSD and physical 
problems.  

A VA psychological evaluation was performed on three dates in 
July, August, and September 1996.  The veteran presented with 
a depressed mood.  He was currently receiving 100 percent 
full social security disability benefits.  The examiner 
indicated that the veteran had been unemployed since 1992.  
In 1983, the veteran had to leave his job as a mechanic due 
to kidney problems.  However, in 1984 he began a landscaping 
job which he kept until October 1995.  

The examiner indicated that the veteran met the full criteria 
for PTSD on all clusters of the disorder.  The veteran 
reported five traumatic events:  1) witnessing women and 
children killed, maimed, and wounded when a village was 
rocketed; 2) having a grenade tossed at him; 3) being 
subjected to advancing enemy attack, where his rifle jammed 
and he was wounded; 4) repeated assignments as a "tunnel 
rat" four or five times a day in search and destroy 
missions; and 5) digging up Vietcong graves looking for 
ammunition.  The veteran indicated that his wife had to take 
his children away when he was sleeping because the sounds of 
children crying or screaming triggered emotional anxiety, 
grief and fear in the veteran.  The veteran participated in a 
group treatment session, but found that listening to other 
veterans' experiences triggered nightmares of his Vietnam 
experiences.  He indicated that he dissociated from others 
while in social settings.  The veteran presented as a 
severely depressed individual, with a sense of hopelessness 
and helplessness about his life.  He evidenced recurrent and 
intrusive distressing recollections of traumatic events, 
persistent avoidance of stimuli, persistent increased 
arousal, nightmares, and hypervigilence.  The examiner 
indicated that, in addition to meeting the PTSD criteria, the 
veteran evidenced associated symptoms of guilt associated 
with attacks on women and children, persistent 
disillusionment with authority figures, substantial sadness 
and depression.  The examiner indicated a diagnosis of PTSD 
and stated that the veteran was severely psychologically 
disabled.  

A VA examination was conducted in January 1997.  The examiner 
noted that in December 1994, the veteran was accepted for 
admission to the long-term PTSD Residential Rehabilitation 
Program (PRRP) program, but found it too stressful to 
participate, as it brought back memories of Vietnam.  The 
examiner indicated that the veteran was still suffering from 
PTSD.  The most distressing symptom of the veteran's 
condition was the nightmares of children screaming, which 
occurred about every other night.  The veteran indicated that 
he found it easier to nap during the day, than to sleep at 
night.  The veteran spent most of his time tending game birds 
for cock fights, and avoided people, except when talking 
about chickens.  Any other activities tended to trigger 
memories of Vietnam, intense nightmares, and frustrations, 
which lead to anger.  The veteran did not have a steady job 
since 1983, and stopped trying to look for work in 1994.  

The examiner indicated that the veteran was cooperative and 
coherent.  His mood was depressed, his affect subdued, and 
his thought processes slowed.  The veteran's thought content 
was notable for intrusive guilt-laden memories of Vietnam.  
The examiner indicated a diagnosis of PTSD with a GAF of 40.  
He indicated that there had been little, if any, change in 
the veteran's PTSD symptoms.  The examiner stated that the 
veteran had decreased his involvement with family and friends 
and had ceased trying to seek even part-time work, in order 
to minimize the activation and distress of his symptoms.  

The record contains treatment records from the Maui Vet 
Center dated from December 1996 to March 1997.  In December 
1996, the veteran reported nightmares, of children screaming 
and wounded children, which caused feelings of helplessness, 
horror, guilt, sorrow and confusion.  In February 1997, the 
veteran indicated that he continued to have nightly 
disruptions of his sleep and got only three-to-four hours of 
sleep per night.  The examiner indicated that the veteran's 
symptoms were still severe.  In March 1997, the veteran 
indicated that he could not relate to other people, and 
stayed only with his chickens.  He stated that he stopped 
taking medication for anxiety due to perceived side-effects 
with medication for other medical problems.  

At a hearing before an RO hearing officer in June 1997, the 
veteran testified that he last worked in 1983, and had quit 
at that time due to repeated arguments with the boss.  
Transcript, pp. 1-2 (June 1997).  He indicated that 
approximately four years later he became self-employed in the 
trucking and excavation business.  He stated that he 
continued with this employment until 1994, when he began 
losing customers due to arguments, some of which were 
regarding his missing work due to lack of sleep.  
Transcript, pp. 2-3 (June 1997).  The veteran indicated that 
he would be returning for hospitalization later that month.  
Transcript, p. 3 (June 1997).  

The veteran testified that he and his wife slept in separate 
beds, ate separately, and spoke to each other only when 
necessary.  He had no conversations with his children.  He 
stated that he bought his own groceries and clothes and 
washed his own clothes.  Transcript, p. 5 (June 1997).  The 
veteran's wife had asked for a divorce, but the veteran did 
not want to get a divorce for fear of losing his home.  He 
indicated that his wife would have to take their children out 
of the house when he was trying to sleep, and he easily 
became angry and slapped his wife.  Transcript, pp. 5-6 (June 
1997).  He indicated that his only social event was going to 
chicken fights, and stated that he had a cup of coffee 
occasionally with other "chicken people."  Transcript, p. 6 
(June 1997).  

The veteran reported that he had nightmares three nights a 
week, which would wake him, and prevent him from going back 
to sleep.  Transcript, p. 7 (June 1997).  He stated that, 
although one of his brothers was a neighbor, he had never 
been inside his house and spoke rarely to him.  He avoided 
special occasions or would attend only briefly.  
Transcript, p. 8 (June 1997).  

At the June 1997 hearing, the veteran submitted a May 1997 
summary of treatment and psychological evaluation from Dr. 
C.M.L.  The veteran had been seen twice a month beginning in 
September 1996, at which time he was diagnosed with PTSD.  
Dr. C.M.L. reported the veteran's accounts of stressful 
activities during service.  She indicated that the veteran's 
avoidance of trauma-related events was so prevalent that 
treatment was approached with great difficulty.  She stated 
that memories of Vietnam triggered during treatment elicited 
clear and visible symptoms of physiological reactivity and 
anxious arousal, as well as severe depression, which 
jeopardized further treatment.  

Dr. C.M.L. indicated that the veteran had considerable 
inability to establish or maintain effective relationships 
with people, as a consequence of experiences during service 
in Vietnam.  The veteran's affect was flatted and reactivity 
numbed, except for episodes of panic, anxiety, and depression 
related to trauma related memories.  He had considerable 
disturbances of mood, difficulty relating to others, 
difficulty coping with stresses involving relating to others, 
and psychoneurotic symptoms that preclude employment in 
settings with other people or involving stress.  Dr. C.M.L 
continued to experience persistent sleep disorders and 
nightmares and reacted aversively to sounds and smells 
related to service-connected trauma.  Dr. C.M.L noted that 
the veteran's wife was Asian American and, because of this, 
the veteran's experiences during service in Vietnam were 
particularly troubling.  She stated that, because the veteran 
was from Hawaii with a similarity to Vietnam's terrain, 
culture and people, he was less able to dissociate from and 
dehumanize events in Vietnam.  

The veteran was hospitalized from July 2 to August 29, 1997, 
for PRRP.  The veteran's discharge summary indicated that his 
primary job duties during military service were search and 
destroy missions, and he was involved in at least ten major 
firefights, as well as missions that involved exhuming 
graves.  Following service, the veteran and his spouse 
described him as "changed."  He became easily angered with 
verbal and physical outbursts, and had difficulty sleeping 
with nightmares and/or hypervigilence.  The veteran isolated 
himself to cope with his anger and felt detached and 
uncomfortable with people.  The veteran's PTSD was, and 
continued to be, manifested by the following:  nightmares, 
intrusive thoughts/memories, flashbacks, psychological and 
physiological reactivity to cues, frequent angry outbursts, 
irritability, poor sleep, hypervigilence, avoidance through 
emotional numbness, efforts to avoid triggers, sense of 
detachment, and isolation.  

The examiner indicated that the veteran had not been able to 
work due to PTSD and medical conditions (status post renal 
failure, hypertension, and arthritis).  The veteran's PTSD 
and coping styles interfered with his family relationships, 
especially with his spouse and children.  He had little 
contact with friends and other family members, and tended to 
act out through isolation or numbness, rather than express or 
communicate with others.  The veteran stated that he found 
the program helpful, but the examiner indicated that the 
veteran might have great difficulty maintaining changes after 
discharge.  The veteran continued outpatient treatment 
following discharge.  

By decision in February 1998, the RO granted a 50 percent 
evaluation for the veteran's service-connected PTSD.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the April 1997 statement 
of the case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old schedule, the following evaluations are 
provided for:
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).  

In the instant case, the record indicates that the veteran's 
condition was manifested by nightmares, intrusive 
thoughts/memories, flashbacks, psychological and 
physiological reactivity to cues, frequent angry outbursts, 
irritability, poor sleep, hypervigilence, avoidance through 
emotional numbness, efforts to avoid trauma-related events, a 
sense of detachment, helplessness, isolation, depression, and 
guilt.  The veteran's hospitalization records from July to 
August 1997 confirmed these symptoms and indicated that the 
veteran's condition continued to manifest in these ways.  

The veteran's hospitalization discharge summary in August 
1997 indicated that he was unable to work due to PTSD and 
other medical conditions.  In May 1997, Dr. C.M.L. indicated 
that the veteran's psychoneurotic symptoms precluded 
employment in settings with other people or involving stress.  
At the June 1997 hearing, the veteran testified that he quit 
his last full-time job in 1983 due to repeated arguments with 
the boss.  He indicated that his attempt at self-employment 
failed in 1994 due to arguments with customers.  The VA 
examiner in January 1997 indicated that the veteran had 
ceased looking for part-time employment in 1994 to minimize 
symptoms of his PTSD.  The VA examiner in November 1994 
indicated that the veteran could not handle any job that 
involved supervision of his work, because of his inability to 
work with people.  

The August 1997 discharge summary also indicated that the 
veteran's PTSD and coping styles interfered with his family 
relationship.  The veteran became easily angered with verbal 
and physical outbursts.  The veteran testified at the June 
1997 hearing that his wife wanted a divorce and that they 
apparently lived separate lives in the same house.  He had no 
real conversations with his children.  The veteran indicated 
that hearing his children crying would bring back thoughts of 
events during his service in Vietnam.  He stated that, 
although one of his brothers was a neighbor, he had never 
been inside his house and had no conversations with him.  The 
VA examiner in January 1997 indicated that the veteran had 
decreased his involvement with his family and friends.  
Hospitalization records in 1994 indicated that hearing his 
baby cry, would trigger flashbacks.  The VA examiner in 
November 1994 indicated that the veteran kept interaction 
with his wife and sone to a minimum.  

The August 1997 discharge summary stated that the veteran had 
little contact with friends and family members.  Dr. C.M.L. 
indicated that the veteran had considerable inability to 
establish or maintain effective relationships with people and 
difficulty relating to others.  The veteran testified at the 
June 1997 hearing that his only social event was going to 
cock fights and talking with other "chicken people."  The 
VA examiner in January 1997 also noted that the veteran spent 
most of his time tending game birds for cock fights and 
avoided people, except to talk about chickens.  The 1996 VA 
psychological evaluation indicated that the veteran avoided 
listening to others' experiences in Vietnam as it triggered 
his own memories.  He dissociated himself from others in a 
social setting.  The VA examiner in November 1994 indicated 
that the veteran's only outside activities were visiting his 
mother once a month and going to cock fights.  

In May 1997, Dr. C.M.L. indicated that the veteran's PTSD 
avoidance symptomatology jeopardized any further treatment.  
She further indicated that the veteran had considerable 
inability to establish or maintain effective relationships 
with people.  The veteran's hospitalization discharge in 
August 1997 indicated that he obtained some benefit, but the 
examiner indicated that the veteran might have great 
difficulty in maintaining the changes achieved during 
hospitalization.  A February 1997 treatment record indicated 
that the veteran's symptoms were still severe.  The VA 
examiner in January 1997 indicated that there had been little 
change in the veteran's symptomatology, except that he had 
decreased his involvement with family and friends and had 
ceased seeking work.  The VA psychological examiner in 1996 
indicated that the veteran was severely psychologically 
disabled.  The VA examiner in November 1994 noted a GAF of 
40.  A VA psychiatric treatment record in May 1992 indicated 
that the veteran's psychological assessment was consistent 
with moderate to severe PTSD.  

The Board finds that, under the old Schedule, the veteran's 
PTSD symptomatology more closely approximates the criteria 
for a 100 percent evaluation.  Although in May 1997, Dr. 
C.M.L. indicated that the veteran had considerable impairment 
- the criteria for a 50 percent evaluation - the February 
1997 treatment record and 1996 psychological evaluation 
indicated severe disability, and the May 1992 VA treatment 
record also indicated moderate to severe PTSD.  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

While the veteran's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that the 
criteria in Diagnostic Code 9411 for a 100 percent evaluation 
are each independent bases for granting a 100 percent 
evaluation.  See Richard v. Brown, 9 Vet. App. 266, 268 
(1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under Diagnostic Code 
9411. Notably, the veteran was unable to continue in his last 
full-time job, at least in part, due to repeated arguments 
with his boss.  The VA examiner in January 1997 indicated 
that the veteran suffered an increase in PTSD symptomatology 
during his job search.  The veteran's attempt at self-
employment failed due to arguments with customers.  In May 
1997, Dr. C.M.L. indicated that the veteran's symptomatology 
precluded employment in settings with other people or 
involving stress.  Dr. C.M.L. concluded that the veteran was 
fully disabled due to combat and race-related stresses.  The 
VA examiner in November 1994 indicated that the veteran had 
an inability to work with people.  Discharge from 
hospitalization in December 1994 indicated that the veteran 
was totally and permanently disabled due to a combination of 
PTSD and physical problems.  

In October 1998, the veteran's representative argued that 
although, the veteran had physical conditions which precluded 
employment at one time, such was no longer the case.  The 
Board notes that the Social Security Administration 
terminated the veteran's disability payment in 1987, as the 
veteran was able to return to work following his August 1994 
kidney transplant.  The Board concludes that the record is 
consistent with the contentions of the veteran, through his 
representative.  In addition, the Board recognizes that Dr. 
C.M.L. indicated that the veteran was fully disabled due 
solely to symptomatology of PTSD.  

Psychological evaluations consistently showed GAF ratings 
between 40 and 50. A GAF of 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relationship, 
judgment, thinking, or mood (e.g. neglecting family, avoiding 
friends, inability to work).  A GAF of 41-50 indicates 
serious symptoms or any serious impairment in social 
occupational or school function (e.g. not friends, inability 
to keep a job).  Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  Examples of symptoms of both criteria 
levels indicate an inability to maintain employment.  The 
evidence does not preponderate against a finding that PTSD 
has led to veteran's inability to obtain ore retain 
employment.  

Further, the Board finds that the veteran's condition has 
resulted in virtual isolation.  Although the veteran 
continues to live in the same house as his spouse, he 
indicated that they live entirely separate lives.  He does 
not have meaningful relationships with his spouse, children 
or siblings, and stated that his children crying would 
precipitate his PTSD symptomatology.  The veteran indicated 
that he avoided other people except to talk about his 
chickens, and cock fights were his only social outlet.  He 
testified at the June 1997 hearing that the only thing he 
discussed with others at these cock fights were the chickens.  
The evidence of record does not preponderate against a 
finding that PTSD causes virtual social isolation.  

The Board finds that, under the new Schedule, the veteran's 
PTSD symptomatology most closely approximates the criteria 
for a 100 percent evaluation as well.  The evidence of record 
shows an inability to work with people or in stressful 
conditions and an inability to maintain employment due to 
outbursts of anger.  The veteran reported that his anger at 
his family would result in verbal and physical outbursts.  
Although the veteran does have one social outlet, he 
indicated that he avoided other people except to discuss his 
chickens.  He has no meaningful relationships with his 
spouse, children, or siblings.  The evidence of record does 
not preponderate against a finding that the veteran's PTSD 
symptomatology causes total occupational and social 
impairment.  


ORDER

Entitlement to an evaluation of 100 percent for service-
connected PTSD is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 18 -





